COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Clifford K. Phillips v. Barbara J. Copeland

Appellate case number:    01-12-00492-CV

Trial court case number: 61765i

Trial court:              412th Judicial District Court of Brazoria County

       The district clerk has informed the Clerk of this Court that a copy of the record was sent
to appellant on November 28, 2012. Appellant’s brief is due January 4, 2013.
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                    Acting individually        Acting for the Court


Date: December 4, 2012